ACCEPTED
                                                                                                         07-00-00098-CR
                                                                                            SEVENTH COURT OF APPEALS
                                                                                                      AMARILLO, TEXAS
                                                                                                    6/9/2015 10:36:35 AM
                                                                                                        Vivian Long, Clerk


                                          THE LAW OFFICE OF
                                   OSCAR A. VELA, JR.
                                        1004 E. HILLSIDE, STE. B
                                         LAREDO, TEXAS 78041                        FILED IN
                                                                            7th COURT OF APPEALS
                                                                              AMARILLO, TEXAS
Telephone: (956) 568-0221                                                   6/9/2015  10:36:35
                                                                                 Facsimile:       AM
                                                                                            (956) 568-0052
                                                                                  VIVIAN LONG
OSCAR A. VELA, JR.                                                                    CLERK
ovela@thevelafirm.com
                                                    June 9, 2015

Ms. Rhonda Silverman, Clerk                                        VIA ECF TRANSMISSION
Seventh Court of Appeals
501 S. Fillmore, Suite 2-A
Amarillo, Texas 79101-2449

        REF: Case No. 07-00-00099-CR and 07-00-00098-CR,
             Luis Vela v. The State of Texas, In the Seventh Court of Appeals

        I would like to request copies of documents pertaining to above cases for Defendant, Luis

Vela. Please provide me a quote for the cost of copies for the following documents:

        Case#: 07-00-00099-CR and Case#: 07-00-00098-CR

        1. Petition for Discretionary Review disposed, docket entry date 01/30/2002;
        2. Petition for Discretionary Review Filed, docket entry date 10/04/2001;
        3. Motion for Rehearing Filed, docket entry date 8/20/2001;
        4. Brief Filed, State, docket entry 3/16/2001; and
        5. Brief Filed, Appellant, docket entry date 11/17/2000.

        If you have any questions about this request, below is my contact information.

                            The Law Office of Oscar A. Vela, Jr., P.C.
                                      1004 E. Hillside, Ste. B
                                       Laredo, Texas 78041
                                    Telephone: (956) 568-0221
                                    Facsimile: (956) 568-0052
                        Emails: Oscar A. Vela, Jr. (ovela@thevelafirm.com)
                                   Alicia Laurel (alaurel@thevelafirm.com)


                                              Respectfully,

                                              /s/ Oscar A. Vela, Jr.
                                              Oscar A. Vela, Jr.